DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
Claims 1, 2, 4, 6, 11-13 and 19 are pending. Claim 1 is amended and claims 3, 5, 7-10, 14-18 and 20-21 are cancelled.

Claim Objections
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of a limitation already disclosed in lines 14-15 of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 11-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of first individual layers within” in lines 6-7. It is unclear whether the layers are within the first manifold, or more specifically, within the first independent sub-units.
Claim 1 recites “the plurality of first individual layers providing gradual transitions” in lines 7-8, “a plurality of second individual layers within that provide gradual transitions” in lines 15-16, and “wherein the gradual transitions are constructed via additive manufacturing” in line 20. The phrase “providing gradual transitions” or “provide gradual transitions” is a functional limitation, whereas the phrase “the gradual transitions are constructed” implied a structure. It is unclear how the gradual transitions provide a structure that is constructed via additive manufacturing. The claim may be clarified by reciting that the plurality of first and second individual layers are constructed via additive manufacturing.
Claim 1 recites “from the first end to the second end” in line 24. There is insufficient antecedent basis for this limitation in the claim since both the first manifold and the second manifold are recited as having a first end and a second end.
Claims 2, 4, 6, 11-13 and 19 are rejected for the incorporation of the above due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 11-13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinez et al. (US 10,809,007, herein Martinez).
In regards to claim 1, Martinez discloses
A heat exchanger (Figs.2 and 3; see also Fig.A below) comprising:
a core (208) that receives a plurality of mediums;
a first manifold (204) comprising a plurality of first independent sub-units (Fig.3 shows an interior of manifold 206, however, both manifolds have similar interiors; sub-units are provided by the passageways between stiffeners 302 and 304) receiving a specified portion of a flow of a first medium of the plurality of mediums, each of the plurality of first independent sub-units comprising a first end (upper end of the stiffeners) receiving the specified portion of 
a second manifold (206) comprising a first end intersecting the core at a second manifold/core interface on a second side of the core and receiving the specified portion of the flow of the first medium of the plurality of mediums from the core (Fig.3, from 306), the second manifold comprising a plurality of second independent sub-units (sub-units are provided by the passageways between stiffeners 302 and 304), each of the plurality of second independent sub-units comprising a plurality of second individual layers (provided by stiffeners 304) within that provide gradual transitions for the first medium from the first end of the second manifold to a second end of the second manifold to reduce or eliminate discontinuities at the second manifold/core interface that cause stress to the heat exchanger (Fig.3), wherein the gradual transitions are constructed via additive manufacturing to provide continuous, homogeneous transitions across the first and second manifold/core interface for the first medium (col.8 lines 17-21), and adjacent ones of the plurality of first individual layers share one of a plurality of barriers (302) that defines a volume of each of the adjacent ones of the plurality of first individual layers from the first end to the second end (Fig.3).

    PNG
    media_image1.png
    733
    922
    media_image1.png
    Greyscale

In regards to claim 2, Martinez discloses that the heat exchanger comprises a plate and fin heat exchanger or a micro-channel heat exchanger (Fig.3, the heat exchanger is a micro-channel heat exchanger).
In regards to claim 3, Martinez discloses that the core receives the first medium of the plurality of mediums flowing in a first direction and a second medium of the plurality of mediums flowing in a second direction at any angle relative to the first direction (Fig.3).
In regards to claim 6, Martinez discloses that the first end comprises an opening that is smaller in size than the second end (Fig.3).
In regards to claim 11, Martinez discloses that a first sub-unit of the plurality of independent sub-units receives the first medium (as shown in Fig.3) and at least one other sub-unit of the plurality of independent sub-units receives a second medium of the plurality of mediums (Fig.4, within the same manifold, a second medium flow through a different independent sub-unit).
In regards to claim 12, Martinez discloses that the second manifold comprises a plurality of second independent sub-units (Fig.3 and already established in claim 1).
In regards to claim 13, Martinez discloses that each of the plurality of second independent sub-units corresponds to one of the plurality of independent sub-units (Fig.3).
In regards to claim 19, Martinez discloses that each of the plurality of independent sub-units are joined (Fig.3).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763